Citation Nr: 1452954	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965.  He died in January 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In her substantive appeal received in June 2012, the appellant withdrew her claim of entitlement to non service-connected burial benefits.  As such, this issue is no longer before the Board for appellate consideration.  38 C.F.R. § 20.204(c) (2014).   

In April 2014, a Videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.  To date, no additional evidence has been received.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that further development is necessary prior to final adjudication of the issue on appeal.  The AOJ has denied the appellant's claim of entitlement to VA death pension benefits on the basis that her countable income for a surviving spouse with no dependents, minus reported expenses, exceeds the maximum annual pension rate (MAPR) for an award of VA death pension benefits.

During the April 2014 Videoconference hearing, the appellant testified that she continued to receive social security and civil service pension benefits; however, she believed that not all monies that she paid for the Veteran's burial or funeral expenses within the first calendar year of the Veteran's death were deducted from her countable income.  She also testified that her annual medical expenses have increased since 2011, which may bring her annual countable income for VA purposes to an amount that does not exceed the MAPR for an award of VA death pension benefits.  As noted, the undersigned held the record open for 60 days to allow the appellant to ascertain and compile a list of any money paid toward the Veteran's burial and funeral expenses in the first calendar year from the date of the Veteran's death, and any medical expenses paid since January 2011.  To date, the appellant has not submitted any additional evidence.  Nevertheless, given that the appellant has identified additional records relevant to her claim for VA death pension benefits, the claim must be remanded to provide her an opportunity 

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Regardless of her response, she must be provided with the following forms to obtain updated income and unreimbursed medical expenses information for the time period from January 2011: 

(a) VA Form 21-0518-1 (Improved Pension Eligibility Verification Report (Surviving Spouse with No Children)); 

(b) Eligibility Verification Report Instructions; and 

(c) VA Form 21-8416 (Medical Expense Report).  

Request the appellant to complete and submit these forms prior to the readjudication of her VA death pension benefits claim.  

All attempts to secure this evidence must be documented in the claims file.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the appellant and her representative and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts made to obtain that information; (c) describe any further action to be taken with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  The appellant and her representative must then be given an opportunity to respond.

2. Then, readjudicate the appellant's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

